UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4453


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ZAKARYIA ABDIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:17-cr-00283-RMG-1)


Submitted: January 29, 2020                                       Decided: February 5, 2020


Before WILKINSON and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Joseph Attias, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Sherri A. Lydon, United
States Attorney, Sean Kittrell, Assistant United States Attorney, Nathan S. Williams,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zakaryia Abdin appeals the 240-month sentence imposed after he pled guilty

without a plea agreement to attempting to provide material support to a foreign terrorist

organization, in violation of 18 U.S.C. § 2339B(a)(1) (2018). Abdin asserts that his

sentence is procedurally unreasonable because the district court failed to provide an

individualized assessment for an appropriate sentence and did not respond to Abdin’s

arguments for a downward departure. Abdin also argues that his sentence is substantively

unreasonable because the district court considered improper factors and gave excessive

weight to what his Sentencing Guidelines range would have been absent the statutory

maximum applicable to his crime of conviction. Finding no reversible error, we affirm.

       In reviewing Abdin’s sentence for reasonableness, we apply an abuse-of-discretion

standard, see Gall v. United States, 552 U.S. 38, 46 (2007), and review unpreserved, non-

structural sentencing errors for plain error, see United States v. Lynn, 592 F.3d 572, 575-

76 (4th Cir. 2010). In order to prevail under plain error review, a defendant must show that

an error (1) occurred, (2) is plain (i.e., clear or obvious), and (3) affects his substantial

rights. See United States v. Strieper, 666 F.3d 288, 295 (4th Cir. 2012).

       When reviewing a sentence for reasonableness, we must consider both the

procedural and substantive reasonableness of the sentence. See Gall, 552 U.S. at 51. First,

the court must assess whether the district court properly calculated the advisory Guidelines

range, considered the 18 U.S.C. § 3553(a) (2018) factors, analyzed any arguments

presented by the parties, and sufficiently explained the selected sentence. See Gall, 552
U.S. at 49-51; Lynn, 592 F.3d at 575-76.

                                             2
       “[A] district court’s explanation should provide some indication (1) that the court

considered the § 3553(a) factors with respect to the particular defendant; and (2) that it has

also considered the potentially meritorious arguments raised by both parties about

sentencing[.]” United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006) (internal

citations omitted). “[I]n determining whether there has been an adequate explanation, we

do not evaluate a court’s sentencing statements in a vacuum[;]” rather, “[t]he context

surrounding a district court’s explanation may imbue it with enough content for us to

evaluate both whether the court considered the § 3553(a) factors and whether it did so

properly.” Id. at 381. The context of a defendant’s sentencing can also make clear that the

district court considered defense counsel’s arguments for a different sentence but found

them insufficient. See Rita v. United States, 551 U.S. 338, 359 (2007) (“Where a matter is

as conceptually simple as in the case at hand and the record makes clear that the sentencing

judge considered the evidence and arguments, we do not believe the law requires the judge

to write more extensively.”); cf. United States v. Blue, 877 F.3d 513, 521 (4th Cir. 2017)

(“We cannot assume that a sentencing court truly considered a defendant’s nonfrivolous

arguments or his individual characteristics when the record fails to make it patently

obvious.” (internal quotation marks omitted)).

       If no procedural error is found, we may then review the sentence for substantive

reasonableness, “examin[ing] the totality of the circumstances[.]”         United States v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). “Any sentence that is within or

below a properly calculated Guidelines range is presumptively reasonable[,]” United States

v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014), and “[t]hat presumption can only be

                                              3
rebutted by showing that the sentence is unreasonable when measured against the . . .

§ 3553(a) factors[,]” United States v. Vinson, 852 F.3d 333, 357-58 (4th Cir. 2017) (internal

quotation marks omitted). “[B]ecause district courts are in a superior position to find facts

and judge their import, all sentencing decisions—whether inside, just outside, or

significantly outside the Guidelines range—are entitled to due deference.” United States

v. Spencer, 848 F.3d 324, 327 (4th Cir. 2017) (internal quotation marks omitted).

       We conclude that Abdin’s sentence is procedurally reasonable. Notably, we find

Abdin’s argument that the district court failed to address his arguments for a downward

departure sentence to be belied by the record. To the contrary, the record establishes that

the district court had a complete grasp of the record and the arguments raised by defense

counsel and was thoroughly prepared to—and in fact did—discuss those arguments with

counsel.

       Although Abdin correctly notes that the district court failed to expressly explain

why it rejected his argument for a downward departure based on his pretrial solitary

confinement, the district court did not reversibly err. See Fed. R. Crim. P. 52(a) (“Any

error . . . that does not affect substantial rights must be disregarded.”). Given the thorough

sentencing hearing, the district court’s exhaustive discussion with counsel, and the court’s

obvious knowledge of and familiarity with the parties’ arguments and presentencing

submissions, there is no reason to think that, had the district court simply reframed its

sentencing pronouncement, the resulting decisions on the issues or ultimate sentence would

be any different. See, e.g., United States v. Boulware, 604 F.3d 832, 839 (4th Cir. 2010)

(“[E]ven assuming that the district court committed procedural error in failing to explain

                                              4
its rejection of Boulware’s argument for a below-guidelines sentence, the record in this

case leaves us with no doubt that the district court considered her argument in the context

of applying the § 3553(a) factors.”); see also Rita, 551 U.S. at 359 (“Where a matter is as

conceptually simple as in the case at hand and the record makes clear that the sentencing

judge considered the evidence and arguments, we do not believe the law requires the judge

to write more extensively.”).     Cf. Blue, 877 F.3d at 519-21 (vacating sentence and

remanding for resentencing when the record did not provide adequate “contextual support”

to discern the sentencing court’s reasons for rejecting defendant’s arguments for a

downward departure). To the contrary, the sentencing transcript makes clear that the 240-

month sentence was plainly driven by the court’s assessment of the seriousness of Abdin’s

offense and the threat he posed to the community, and the court repeatedly referred to its

belief that the imposed sentence was appropriate for several reasons. See Boulware, 604
F.3d at 839 (“In light of the strong indications that the district court fully considered

[defendant’s arguments, and] “in light of the weakness of [the solitary confinement]

argument, the notion that having to explain its analysis further might have changed the

district court’s mind . . . is simply unrealistic in the present case, and remand for

resentencing would be a pointless waste of resources.”).

       Moreover, in contrast to the situation this court faced in Blue: (1) the district court

here “explain[ed] how the § 3553(a) factors or their principles shaped its sentencing

decision[;]” (2) the record establishes that Abdin has up this point been “immune to other

means of deterrence[;]” and (3) the district court “engage[d] counsel in a discussion about

the merits of [Abdin’s] arguments for a downward departure” rather than simply listen to

                                              5
those arguments. Blue, 877 F.3d at 521. Thus, unlike the situation in Blue where we

“lack[ed] the necessary information to conduct a meaningful appellate review” and were

asked to “speculate how the sentencing court disposed of Blue’s arguments for a downward

departure[,]” id., the rationale for Abdin’s sentence and the court’s refusal to downwardly

depart are clear. We thus discern no reversible procedural error in the imposed sentence.

       We also discern no error regarding the substantive reasonableness of the 240-month

sentence.   Considering the district court’s discussion with counsel during Abdin’s

sentencing hearing and the rationale it provided when it pronounced the within-Guidelines

sentence, the district court understood it had authority to impose a variant sentence and

clearly considered—but rejected—Abdin’s arguments in support of a variance. We also

reject Abdin’s argument that the district court erroneously relied on improper factors when

it determined an appropriate sentence. To the contrary, and construing the record as a

whole, it is apparent that the district court considered the parties’ arguments and relied on

multiple § 3553(a) factors when it arrived at the imposed sentence. Accordingly, having

discerned no substantive error in the district court’s imposition of the 240-month statutory

maximum applicable to Abdin’s conviction, we presume the sentence to be reasonable.

       Based on the foregoing, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             6